PER CURIAM.
Plaintiff Braulia Concepcion appeals a final summary judgment in defendant’s favor, granted on res judicata grounds. We reverse.
“A judgment renders a matter res judica-ta upon the occurrence of four conditions: identity of the thing sued for; identity of cause of action; identity of parties; identity of the quality in the person for or against whom the claim is made.” Maison Grande Condo. Ass’n, Inc. v. Dorten, Inc., 621 So.2d 762 (Fla. 3d DCA 1993) (citing Albrecht v. State, 444 So.2d 8, 12 (Fla.1984)). Plaintiff correctly asserts that identity of causes of action is not present in this case: the lawsuit against each defendant rests on a separate ground for liability. Accordingly, summary judgment on res judicata grounds was improper. See Albrecht; Pfeiffer v. Roux Laboratories, Inc., 547 So.2d 1271 (Fla. 1st DCA 1989); Faircloth v. Garam, 525 So.2d 474 (Fla. *5585th DCA 1988). The summary judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.